Exhibit AeroGrow Secures $14.5 Million in Debt Financing to Fund Expansion Boulder, CO - May 22, 2008 - AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that it has secured a commitment for a $14.5 million debt package consisting of a $12 million asset-based revolving line of credit from First Capital of West Palm Beach, Florida; a $1 million line of credit from First National Bank, headquartered in Colorado; and an additional $1.5 million standby commitment led by one of the Company's Directors. All of the facilities will be available as needed to finance AeroGrow's expanding number of retail storefronts and products launching this fall. The First Capital loan features a two-year term and an initial interest rate of prime plus 2%.
